 1   Kravitz & Chan, LLP
     Jeffrey S. Kravitz (SBN 186209)
 2   1851 Heritage Lane, Suite 128
     Sacramento, CA 95815
 3   P: 916-553-4072
     F:916-553-4074
 4   Jeff@kravitzchan.com

 5   Attorneys for CANDIDA JOHNSON

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     CANDIDA JOHNSON,                                   Case No.: 2:18-cv-00639-MCE-KJN
11
     Plaintiff,                                         ORDER
12                                                      TO EXTEND DISCOVERY CUT-OFF

13       vs.

14   CITY OF SACRAMENTO POLICE
     DEPARTMENT; POLICE OFFICER
15   PATRICK MULLIGAN; and DOES 1
     through 25, inclusive,
16

17   Defendants.

18

19                                           ORDER

20         GOOD CAUSE having been shown it is hereby ordered that the Pretrial Scheduling

21   Order and the Stipulated Order to Extend Discovery be modified as follows:

22         Non-Expert Discovery shall be completed by November 15, 2019;

23         Expert Disclosure shall be completed by January 15, 2020;

24         Supplemental Expert Disclosure by February 15, 2020;

25         Expert Witness discovery to be completed in a timely manner to comply with Court

26   order that the parties shall file all dispositive motions no-later than 180 days after close of

27   non-expert discovery.

28   ///

                                                    1
                                ORDER TO EXTEND DISCOVERY CUT-OFF
 1       The parties shall file a Joint Notice of Trial Readiness not later than (30) days after

 2   receiving this Court’s ruling(s) on the last filed dispositive motion(s). If the parties do not

 3   intend to file dispositive motions the parties are ordered to file a Joint Notice of Trial

 4   Readiness not later than thirty (30) days after close of the designation of supplemental expert

 5   witnesses and the notice must include statements of intent to forego the filing of dispositive

 6   motions.

 7
     Dated: July 29, 2019
 8

 9

10
     john.639
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
                               ORDER TO EXTEND DISCOVERY CUT-OFF
